Title: From Jonathan Trumbull, Jr. to George Hurlbut, 27 March 1783
From: Trumbull, Jonathan, Jr.
To: Hurlbut, George


                        
                            Sir
                            Head Quarters 27th March 1783
                        
                        His Excellency, sensible of your merits, and attentive to your wishes, desires me to reply to your Letter of
                            Yesterday: and to inform you that he will take much pleasure in contributing, by any Means in his power to alleviate your
                            Misfortunes; and will most readily comply with your Requests.
                        A few Days will determine whether it will be necessary to obtain from Sir Guy Carleton or Admiral Digby,
                            passports for your going by Water to N.London: should Circumstances require it, no Delay will be made, to prevent your
                            being furnished by the Time you mention—The Q.M. Genl will have Orders to procure a Suitable Vessell—& your Friend
                            Mr Colfax will be permitted to attend you.
                        During your Stay in this Neighbourhood, if the Genl Stores can furnish any little Comfitures to supply your
                            Desires or gratify your Wishes, you have only to hint your Wants, and they will be chearfully attended to. I am
                            &c.
                        
                            J. T——ll
                        
                    